SUPPLEMENT TO THE CURRENTLY EFFECTIVE SUMMARY PROSPECTUS: INSTITUTIONAL CLASS DWS RREEF Real Estate Securities Fund The following disclosure is added to the “PURCHASE AND SALE OF FUND SHARES” section of the fund’s summary prospectus: Institutional Class is generally closed to new investors. Unless you fit into one of the investor eligibility categories described in the “CHOOSING A SHARE CLASS” section of the fund’s prospectus, you may not invest in the Class. Please Retain This Supplement for Future Reference July 25, 2011 PROSTKR-100
